Order, Supreme Court, Bronx County (Megan Tallmer, J.), entered on or about March 17, 2006, which adjudicated defendant a level three sex offender and sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Defendant received effective assistance of counsel at his classification hearing. It is undisputed that the court correctly assessed 150 points, which is well over the threshold for a level three adjudication. Even if we were to find that counsel’s downward departure argument inappropriately failed to address relevant factors, we would find that defendant was not prejudiced in any manner, since there is no indication that any special circumstances existed that would warrant such a departure (see People v Douglas, 18 AD3d 967, 968 [2005], lv denied 5 NY3d 710 [2005]; see also People v Guaman, 8 AD3d 545 [2004]). Concur—Lippman, P.J., Nardelli, Buckley, Gonzalez and Sweeny, JJ.